Title: To Benjamin Franklin from the Marquis de Lafayette, 12 July 1779
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


Dear Sir
At the havre 12th july 1779
How happy I feel, when surrounded By so many preparations Against England, My respected friend doctor franklin will easily conceive— There is nothing to be found in france which might offer to me so delightfull a prospect, as those ships, troops, warlike stores of all Kinds which are Getting Ready for to visit our good neighbours—Every thing will be soon provided for and we shall be able within these few days to set of at a moment’s warning—so that our expedition will go on very well on the part of the Army, and we entirely depend on Mr d’orvilliers and his naval circumstances.
The Army is about thirty thousand strong, all in good spirits and will, I am sure, behave in the most Glorious manner—Besides this number we have a Van guard of light infantery and Grenadiers under a reputed General Officer— Heavy pieces of artillery are embark’d with us—there is a Great proportion of engeneers. The more we shall be masters of the Channel the More I think will be undertaken— What I believe to be Certain, is that the Ministry are in Earnest, and I want if possible to give the ennemy some stroke or other before the end of the Campaign— on the other hand I hear that the British fleet is getting strong, and our future motions must as yet be very uncertain.
But if Gibraltar is Besieged, if jamaïca was attak’d, do’nt you believe, my dear doctor, that some thing must succeed, or that at least the ennemy must run the greatest dangers and support an enormous expense.
Theyr succes in Virginia tho not very important I Cant however help lamenting— Suppose as it is reported fort pitt was taken and Mk intoch drove off, that state would be caught at once by the sea side and the back country, which Might good deal distress the trade by theyr cruizing off and destroying in the harbour, and distres the people by those enraged Bands of indians— The Ennemy will Carry on that low pillaging Kind of war, but I don’t Believe them in situation of Carrying on a serious and Military Campaign— Any intelligence you may have from that beloved Country, and from my dearest friend gal washington I beg you would Communicate to me. Pray, My dear sir, let me know if you have any good opportunity of writing to America— how was the paper when Your last news have been dispatch’d to you? For I understand you have Receiv’d some letters.
I wish Spain would declare independency, and send of a frigatte to Boston— that will have A good effect, and I think some intelligences of that kind will be very welcome and very timely in the present instance—
For my part, my dear doctor, however pleas’d I May be with this expedition, my warmest desire is to serve again with My fellow soldiers of the American Army— Whenever my Country and yours will Believe that My going there is more useful than my staying here, I shall immediately set of with the sincerest and highest pleasure.
Let me know, my dear doctor, how far is our little Book advanc’d. I like the idea extremely well, and want it to be soon Brought to the light.
Farewell, My dear friend, I hope I will ever possess a large part in your friendship, and that I deserve indeed by the affection, By all the tender sentiments and high Regard I have the honer to be with dear sir Yours
Lafayette
 
Notation: La fayette havre 12. juillet 1779.
